                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA

    Donald Bellamy,                                        C/A No. 5:19-2650-JFA-KDW

                  Plaintiff,

    vs.
                                                                      ORDER

     Stephen Cross and South Carolina
     Department of Corrections Medical
     Division,


                  Defendants.


          Donald Bellamy (“Plaintiff”), proceeding pro se, is an inmate incarcerated in McCormick

Correctional Institution in the South Carolina Department of Corrections (“SCDC”). He filed his

Complaint alleging Dr. Stephen Cross and the SCDC Medical Division committed medical

malpractice. (ECF No. 1). In accordance with 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2), D.S.C., the case was referred to a Magistrate Judge for review. The Report sets forth,

in detail, the relevant facts and standards of law on this matter, and this Court incorporates those

facts and standards without a recitation.

          The Magistrate Judge assigned to this action 1 prepared a thorough Report and

Recommendation (“Report”) and opines that this Court should dismiss Plaintiff’s Complaint



1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil
    Rule 73.02(B)(2) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court.
    The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is
    charged with making a de novo determination of those portions of the Report and
    Recommendation to which specific objection is made, and the Court may accept, reject, or
    modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter
    to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).
because Plaintiff failed to allege sufficient facts to state a claim. (ECF No. 23). The Magistrate

Judge explains that Plaintiff was provided with an opportunity to correct the deficiencies identified

in his Complaint by October 7, 2019. (ECF No. 10). Further, Plaintiff was warned that failure to

file an amended complaint may result in this action being recommended for summary dismissal

without leave for further amendment. (ECF No. 10). However, Plaintiff failed to amend his

Complaint to correct any of the deficiencies identified by the Magistrate Judge.

       Plaintiff was advised of his right to object to the Report, which was entered on the docket

on November 5, 2019. (ECF No. 23). The Magistrate Judge required Plaintiff to file objections

by November 19, 2019. (ECF No. 23). However, Plaintiff did not file any objections. In the

absence of specific objections to the Report of the Magistrate Judge, this Court is not required to

give any explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983).

       After carefully reviewing the applicable laws, the record in this case, as well as the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes the facts

and applies the correct principles of law. Accordingly, the Court adopts the Report and

Recommendation (ECF No. 23). Thus, Plaintiff’s Complaint (ECF No. 1) is dismissed with

prejudice and without issuance and service of process.

       IT IS SO ORDERED.


December 2, 2019                                                     Joseph F. Anderson, Jr.
Columbia, South Carolina                                             United States District Judge
